Criminal prosecution on charge of unlawful possession of illicit liquor.
The jury returned a verdict of guilty. Thereupon the court adjudged that the condition on which a sentence imposed at the January Term, 1941, was suspended had been breached and ordered commitment. Defendant excepted.
Judgment was pronounced and defendant appealed. *Page 648 
When arrested the defendant said the whiskey belonged to him. It was found in a room in a shack occupied by him when on a fishing trip. He changed clothes in that room on the afternoon of his arrest and he unlocked the door thereto for the officers.
At the trial he made a radical shift of position and denied any knowledge of the liquor or its ownership. This presented an issue of fact for the jury. Hence the motion to dismiss under G.S., 15-173, was properly overruled.
A careful examination of the other exceptive assignments of error fails to disclose any cause for disturbing the verdict.
The sentence ordered in effect for breach of condition was for a term less than the sentence here imposed and is to run concurrently. Therefore, any error therein does not prejudice the defendant.
No error.